DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 11/01/2020 have been entered. Claims 4-5, 7 and 22-25 have been canceled. Consequently, claims 1, 6, 9-11, 13-14, 17-21 and 26 remain pending in the application.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered.
Applicant argues that “The Randolph reference teaches a configuration in which an air stream is sucked through a perforated compression plate (57) in a direction opposite to a feeding direction as shown in Figures 9 and 10. As such, the sucked air and the entrained particles are directed to the bearing elements (see col. 3, lines 52-60 and col. 6, lines 25-38). This is a teaching away from the features of the claimed invention. The same aspects apply to the perforated compression plate (81) according to Figures 9 and 10 of the Randolph reference.”

Applicant argues that “the Onesti reference does not deal with loose fiber material such as loose fibers and airborne fibers”.
In response, examiner would like to remind applicant that a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims [see In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)].
Applicant argues that “the Onesti reference is not analogous prior art” because “the Onesti reference is not a similar apparatus to that claimed” and “the Onesti reference does not deal with problems which are reasonably pertinent to the problem faced by the inventor”.
In response, this argument is not persuasive. Examiner contends that just because a reference does not teach a similar apparatus as the claimed invention does not mean that it is not in the same field of endeavor as the claimed invention. Applicant and Onesti are both concerned with preventing airborne particles from contaminating areas of a feed device that comprise drive components, during crushing operations of materials. Therefore, Onesti is in fact pertinent to the problem applicant is faced with, and Onesti and applicant are both in the broad field of endeavor of reducing the size of materials by crushing.
Claim Objections
Claims 2, 6, 9-11, 13-14, 17-18, 20-21 and 26 are objected to because of the following informalities:
Regarding claims 2, 6, 9-11, 13-14, 17-18, 20-21 and 26: the article “A” should be replaced with the article ‘The’ as it is conventional with dependent claims. 
Regarding claim 9: the recitation “further comprising has a drive element” should read, for example, ‘further comprising a drive element’.
Regarding claim 18: the recitation “has an oversize and forms” (ln. 6) should read ‘is oversized to provide’ to be consistent with line 4 of claim 17.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“feed element” (clm. 1, 19); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “feed”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“protection device” (clm. 1, 19); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “protection”, and the term “device” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“feed drive element” (clm. 1, 19); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “feed drive”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“guide element” (clm. 10); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “guide”, and the term “element” is not 
“feed device” (clm. 19); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “feed”, and the term “device” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
Because the limitations use nonce terms instead of “means”, it raises the question as to whether applicant intends to have said limitations be interpreted under 35 U.S.C. 112(f). Currently, said limitations are not being interpreted under 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 19: there is no antecedent basis in the claim for “the loose fiber material” in line 3.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Regarding claim 26: the claim recites “the guide element is configured as an extendable guide rod”. However, claim 10, from which claim 26 depends, recites “a guide element comprising an extendable guide rod”. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9-11, 13-14, 17-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschek (WO 97/45251 A1), in view of Randolph (US 4,108,063 A) and Onesti et al. (US 2019/0184403 A1).
Regarding claim 1: Hirschek discloses a feed device for a baling press and for a loose fiber material to be pressed, the feed device comprising:
a housing (see fig. 3) having a housing opening at an orifice location (the housing opening that allows material to move from chamber 9 into the chute 12, see figs. 1-3);

a feed drive element (18 and 20-27) connected to the feed element and configured to drive the feed element with the reversible linear movement in the housing including movement in a direction of feed (from left to right in fig. 3) to advance loose fiber material to the housing opening (where collecting space 9 meets chute 12); and
a drive area (10) located behind the plate (see fig. 3).
Hirschek is silent regarding the plate of the feed element having passage openings permeable to air in a plate surface of the feed element; wherein the perforated plate is configured to bring about an exchange of air and a pressure equalization in the areas located in front of the perforated plate and a drive area located behind the perforated plate, during the reversible linear movement.
However, Randolph teaches a feed device comprising a movable and driven feed element (57, fig. 3) configured as a perforated plate with passage openings (66) permeable to air in the plate surface to allow air in the material being compressed to escape (col. 3, lns. 52-60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Hirschek with passage openings in a surface of the plate for allowing air in the material being compressed to escape, as taught by Randolph. And examiner contends that the passage openings would inherently 
Hirschek is also silent regarding a protection device associated with the feed element and configured to protect the drive area from airborne fibers by generating an opposing air stream directed along the feed drive element and, wherein the opposing air stream is directed in the direction of feed to advance loose fiber material to the housing opening.
However, Onesti is pertinent to the problem applicant is faced with, namely, the prevention of particles entering the drive area of the feed device and thereby preventing the contamination of the drive components. And Onesti teaches a feed device comprising a protection device (air feed assembly 83, fig. 3, 14; also see ¶ 0063]) configured to protect a drive area (working part zone 29, fig. 4, 14) from airborne particles by generating an opposing air stream (¶ [0010], “The present feed distributor is configured”—via protection device 83—“to protect a power means, a support means and drive system…from abrasive dust”), wherein the opposing air stream is directed essentially in a direction of feed of the feed element (32, fig. 4) (see ¶ [0063], “prevention of dust ingress is accordingly provided by a combination of the positive air pressure and the seal rings 35, 37” and “an exhaust air flow at the region between chute 32 and each respective housing aperture 11, 13 (fig. 11) is effective to prevent dust ingress that would otherwise need to flow in the opposite flow direction, against the exhaust air flow”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hirschek’s drive area with the protection device of Onesti configured to generate an air stream through the fiber seals (28, fig. 
Regarding claim 6, which depends on claim 1: Hirschek discloses the feed device is configured as a prepress, and/or as a filling pusher of a baling press (see fig. 1, the feed device 14 prepresses/pushes material into the chute 12 and, thus, is a prepress and a filling pusher).
Regarding claim 9, which depends on claim 1: Hirschek is silent regarding the feed drive element comprising a piston rod connected to the feed element.
However, Randolph teaches a feed drive element (52, 53, 58, 59, fig. 3) comprising a hydraulic cylinder (52) having piston rod (53) connected to a feed element (57).
Because the feed drive element of Randolph and the feed drive element of Hirschek are used for the same purpose of driving a feed element and appear to be equally effective in performing the function, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the feed drive element of Hirschek with that of Randolph, since the substitution would result in the predictable use of a known device for driving a feed element (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 10 and 26, which depend on claims 1 and 10: Hirschek discloses a guide element (rollers 23) configured to guide the feed element (14, 15) by guiding the feed drive element (20).
Hirschek is silent regarding a guide element comprising an extendable guide rod.

Because the feed drive element of Randolph and the feed drive element of Hirschek are used for the same purpose of driving a feed element and appear to be equally effective in performing the function, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the feed drive element of Hirschek with that of Randolph, since the substitution would result in the predictable use of a known device for driving a feed element (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 11, which depends on claim 1: the modification of Hirschek in view of Onesti set forth in claim 1 above teaches the protection device comprises an overpressure chamber with a chamber wall (11, fig. 3 of Hirschek) pointing towards the feed element (the provision of the protection device 83, fig. 3, 14, of Onesti to the drive area 10 of Hirschek results in Hirschek’s drive area being configured as an overpressure chamber).
Regarding claim 13, which depends on claim 11: the modification of Hirschek in view of Onesti set forth in claims 1 and 11 above teaches the overpressure chamber (the drive area 10 of Hirschek including the protection device 83 of Onesti) is arranged in the housing of Hirschek, see fig. 3).
Regarding claim 14, which depends on claim 11: the modification of Hirschek in view of Onesti set forth in claims 1 and 11 above teaches an overpressure generator, comprising a 
Regarding claim 17, which depends on claim 11: the modification of Hirschek in view of Onesti set forth in claims 1 and 11 above teaches a passage opening (see fig. 3 of Hirschek, the opening having fiber seal 28 around portion 20 of the feed drive element) is arranged in the chamber wall (11 of Hirschek) and the feed drive element (portion 20) passes through the passage opening (see fig. 3 of Hirschek); and
the passage opening is oversized to provide a free space (see fig. 3 of Hirschek, the opening is oversized to at least provide free space for fiber seal 28). NOTE: the recitation “for the passage of the opposing air stream from the overpressure chamber into the interior of the housing and to the feed element” is merely the intended use of the passage opening and, accordingly, is not being given patentable weight.
Regarding claim 18, which depends on claim 10: the modification of Hirschek in view of Onesti set forth in claim 1 and in view of Randolph set forth in claim 10 teaches the protection device comprises an overpressure chamber (the provision of the protection device 83, fig. 3, 14, of Onesti to the drive area 10 of Hirschek results in Hirschek’s drive area being configured as an overpressure chamber) with a chamber wall (11, fig. 3 of Hirschek) pointing towards the feed element (14, 15);
a passage opening is arranged in the chamber wall (11 of Hirschek) and the guide element (58, 59, fig. 3 of Randolph, provided in claim 10) of the feed element (57 of Randolph) passes through the passage opening; and

Regarding claim 19: Hirschek discloses a baling press comprising:
a housing (see fig. 3) having a housing opening at an orifice location (the housing opening that allows material to move from chamber 9 into the chute 12, see figs. 1-3);
a feed device for a baling press and for a loose fiber material to be pressed, wherein the feed device comprises: a movable and driven feed element (14, 15) mounted for reversible linear movement in the housing (see fig. 3), the feed element being configured as a plate having a plate surface (see fig. 3);
a feed drive element (18 and 20-27) connected to the feed element and configured to drive the feed element with the reversible linear movement in the housing including movement in a direction of feed (from left to right in fig. 3) to advance loose fiber material to the housing opening (where collecting space 9 meets chute 12); and
a drive area (10) located behind the plate (see fig. 3).
Hirschek is silent regarding the plate of the feed element having passage openings permeable to air in a plate surface of the feed element; wherein the perforated plate is configured to bring about an exchange of air and a pressure equalization in the areas located in front of the perforated plate and a drive area located behind the perforated plate, during the reversible linear movement.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Hirschek with passage openings in a surface of the plate for allowing air in the material being compressed to escape, as taught by Randolph. And examiner contends that the passage openings would inherently bring about an exchange of air and pressure equalization from one side of the perforated plate to the other side during operation of the plate.
Hirschek is also silent regarding a protection device associated with the feed element and configured to protect the drive area from airborne fibers by generating an opposing air stream directed along the feed drive element and, wherein the opposing air stream is directed in the direction of feed to advance loose fiber material to the housing opening.
However, Onesti is pertinent to the problem applicant is faced with, namely, the prevention of particles entering the drive area of the feed device and thereby preventing the contamination of the drive components. And Onesti teaches a feed device comprising a protection device (air feed assembly 83, fig. 3, 14; also see ¶ 0063]) configured to protect a drive area (working part zone 29, fig. 4, 14) from airborne particles by generating an opposing air stream (¶ [0010], “The present feed distributor is configured”—via protection device 83—“to protect a power means, a support means and drive system…from abrasive dust”), wherein the opposing air stream is directed essentially in a direction of feed of the feed element (32, fig. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hirschek’s drive area with the protection device of Onesti configured to generate an air stream through the fiber seals (28, fig. 3) and direct the air stream along the feed drive element that opposes the direction of feed of material, thereby preventing airborne particles from entering the drive area as taught by Onesti.
Regarding claim 20, which depends on claim 19: Hirschek discloses a fiber feed device (pg. 4, ln. 135-137) and a filling device with a housing (8, 12, fig. 1) configured as a collection shaft (see fig. 2c, 2h) and with a filling pusher (5), wherein the housing has an outlet opening with a controllable closure (17, fig. 2e, 2f).
Regarding claim 21, which appears to depend on claim 20: Hirschek discloses the filling device comprises a precompaction device with a retaining device (13, fig. 1; pg. 4, ln. 141-142) for collecting and precompacting fiber material (4, fig. 2c; pg. 4, ln. 143-146) batch by batch in the housing (housing formed by 8, 12, fig. 1) (pg. 4, ln. 147-157).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753